NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0053n.06
                            Filed: October 28, 2004

                                                03-3101

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


MIMOZA PREKA,                                        )
                                                     )
        Petitioner-Appellant,                        )
                                                     )
v.                                                   )   ON APPEAL FROM THE BOARD
                                                     )   OF IMMIGRATION APPEALS
JOHN ASHCROFT,                United     States      )
Attorney General,                                    )
                                                     )
        Respondent-Appellee.                         )



        Before: KENNEDY, DAUGHTREY, and COOK, Circuit Judges.


        PER CURIAM. The petitioner, Mimoza Preka, is an Albanian citizen who entered

the United States without inspection in 1997 and who now concedes removability. Before

this court, she contends that she possesses a well-founded fear of persecution if forced to

return to her homeland, and she seeks reversal of a summary disposition by the Board of

Immigration Appeals denying her applications for asylum and withholding of removal.1 The

Board upheld a ruling by the immigration judge, who likewise denied asylum, finding an

absence of “complete and absolute credibility” in regard to the petitioner’s testimony about



        1
         Before the immigration judge and Board of Immigration Appeals, Preka also sought both relief under
the United Nations Convention Against Torture and voluntary departure from the United States. She no longer
contests the adverse decisions rendered against her in those regards; consequently, those claims are not
before us on appeal. See, e.g., United States v. Hough, 276 F.3d 884, 891 (6th Cir. 2002) (arguments not
briefed on appeal are deemed abandoned).
03-3101


past persecution and concluding that conditions in Albania had changed dramatically in the

years since Preka left, to such an extent that future persecution could not be established

simply by a past history of harassment in her home country. Although it appears that

Mimoza Preka is the only member of her immediate family who has been denied legal entry

into the United States at this point, we are constrained by the limited nature of our review

and must affirm the decision of the Board of Immigration Appeals, which in turn upheld the

ruling by the immigration judge.


       That standard of review requires us to sustain a decision of the Board of Immigration

Appeals denying asylum and withholding of removal if the determination is “supported by

reasonable, substantial, and probative evidence on the record considered as a whole.” INS

v. Elias-Zacarias, 502 U.S. 478, 481 (1992).          See also 8 U.S.C. 1252(b)(4)(B)

(“administrative findings of fact are conclusive unless any reasonable adjudication would

be compelled to conclude to the contrary”). As we have recognized, “Under this deferential

standard, we may not reverse the Board’s determination simply because we would have

decided the matter differently.” Koliada v. INS, 259 F.3d 482, 486 (6th Cir. 2001);

Mikhailevitch v. INS, 146 F.3d 384, 388 (6th Cir. 1998). Rather, to overturn a Board ruling,

“we must find that the evidence not only supports [a contrary] conclusion, but compels it.”

Elias-Zacarias, 502 U.S. at 481 n.1 (emphasis in original).


       Pursuant to the provisions of 8 U.S.C. § 1158(b)(1), the attorney general may grant

asylum to an individual if that person is a “refugee,” defined by statute to be “any person


                                           -2-
03-3101


who is outside any country of such person’s nationality . . . and who is unable or unwilling

to return to . . . that country because of persecution or a well-founded fear of persecution

on account of race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A) and (B). Thus, resolution of any request for asylum

involves “a two-step inquiry: first, whether the petitioner is a ‘refugee’ within the meaning

of the statute, and second, whether the petitioner merits a favorable exercise of discretion

by the Attorney General.” Perkovic v. INS, 33 F.3d 615, 620 (6th Cir. 1994).


       Preka offered testimony in this matter that she, her father, and her younger sister,

Valbona, were involved in political activities in Albania after the fall of that country’s ruling

Communist Party in 1990. According to her account, in the early days of transition to a less

totalitarian regime, the family members aligned themselves with the Democratic Party,

participated in party demonstrations, and, as a result, were warned by police officials to

cease their political activities. Once the Democratic Party won the national elections in

Albania in 1992, however, the petitioner and her family were “happy with the changes” they

helped bring to the country, although Mimoza’s observation of the increasing influence of

former Communists in the Democratic Party caused that euphoria to be short-lived.


       According to the petitioner, she, her father, and her sister eventually became

members of the Balli Kombetar party, or the National Front.              The break from the

Democratic Party, however, brought additional troubles. Mimoza indicated that she and

Valbona were asked by a Democratic Party member to spy on their father’s political


                                              -3-
03-3101


activities and said that they were later approached by three men who warned them not to

write a contemplated article about the Democratic Party’s association with bands of

criminals terrorizing the country. The petitioner also testified that the individual who did

finally write the article was arrested and imprisoned by the Democratic Party for expression

of his viewpoint.


       In May of 1996, Preka’s father, mother, and youngest sister won a visa lottery in the

country and came to the United States, leaving only Mimoza and Valbona in Albania. The

petitioner described how, approximately one year later, while she was away from the home

she shared with her sister, four armed men forced their way into the house, fired guns into

the ceiling, accused the family of being spies and anarchists, and beat Valbona before one

of the men brutally raped her. She said that because of their fear and the cultural shame

felt by rape victims, they did not seek medical treatment for her sister or report the incident

to the authorities. Instead, the petitioner said, she contacted a cousin in Tirana who

purchased two counterfeit passports for both sisters, allowing them to flee the country and

come to the United States to join the rest of their family. Valbona has since been granted

asylum by a different immigration judge outside this circuit.


       The petitioner now asserts that this testimony establishes that she has suffered

persecution in the past for her political beliefs and, in addition, that she has a well-founded

fear of future persecution should she return to Albania. Although relevant statutes and

regulations do not offer a workable definition of the concept of “persecution,” we have held


                                             -4-
03-3101


that the term encompasses “more than a few isolated incidents of verbal harassment or

intimidation, unaccompanied by any physical punishment, infliction of harm, or significant

deprivation of liberty.” Mikhailevitch, 146 F.3d at 390.


       Possibly recognizing that warnings to curtail support of the Democratic Party and a

later, single threat not to proceed with an article critical of the party do not alone rise above

the level of “verbal harassment or intimidation,” the petitioner asserts in her asylum

application that she, her father, and her sister “were arrested, detained, interrogated, [and

her] sister was raped . . . between 1990-1997.” However, neither the testimony of Mimoza

and Valbona Preka at the asylum hearing nor the affidavits submitted by the sisters support

the claim that the women were ever arrested, detained, or interrogated by officials in

Albania during the relevant time period. Partly for that reason, the immigration judge

concluded that the petitioner was not a credible witness in these proceedings.


       But even if Mimoza Preka were considered completely credible, we could not hold

that the immigration judge erred in denying the asylum request. Although the rape of

Mimoza’s sister could constitute a component of a pattern of violence against family

members that can, under some circumstances, establish persecution, see Ouda v. INS,

324 F.3d 445, 454 (6th Cir. 2003), the testimony and evidence before the immigration judge

established that the rape occurred at a time when Albania was in a state of anarchy and

without a police force. As such, the violent act committed against Valbona Preka cannot




                                              -5-
03-3101


be considered a politically-motivated attack condoned by a non-existent national

government.


       Moreover, according to documents produced by the United States State

Department, immediately after the petitioner’s flight from Albania in 1997, the Socialist

Party came to power in that country. Although the State Department report notes that the

Socialists have subsequently been accused of harassing members of the Democratic Party

that Mimoza Preka fears, and even of killing one Democratic Party member, neither the

petitioner nor the State Department has identified any evidence that the Albanian

government is engaging in systematic harassment or persecution of any Balli Kombetar

supporters. Given the change in the political conditions in Albania, the immigration judge

did not err in concluding that Mimoza Preka cannot establish a well-founded fear of future

persecution in her homeland. The petitioner, therefore, is not eligible for a grant of asylum

under applicable law.


       That law does provide that an asylum “applicant who satifies his or her burden of

establishing past persecution is presumed to have a well-founded fear of persecution.”

Mikhailevitch, 146 F.3d at 389.      The presumption may be rebutted, however, “by

establishing by a preponderance of the evidence that since the persecution occurred,

conditions in the applicant’s country have changed to such an extent that the applicant no

longer has a well-founded fear of being persecuted if he [or she] were to return.” Id.

(internal quotation marks and citation omitted). Thus, because immigration officials in this


                                            -6-
03-3101


case were able to prove that the petitioner would no longer be subject to persecution in her

homeland due to her political beliefs, proof that Preka had suffered past persecution by the

government would not necessarily compel a grant of asylum in this case.


       A plea for withholding of removal of an alien imposes an even more stringent

standard of proof upon the petitioner than does a request for asylum. See Mikhailevitch,
146 F.3d at 391; INS v. Cardoza-Fonseca, 480 U.S. 421, 431-32 (1987). Pursuant to the

provisions of 8 U.S.C. § 1231(b)(3)(A), “the Attorney General may not remove an alien to

a country if the Attorney General decides that the alien’s life or freedom would be

threatened in that country because of the alien’s race, religion, nationality, membership in

a particular social group, or political opinion.” Because the evidence in this case does not

compel a conclusion that the petitioner possesses a well-founded fear of future persecution

in Albania, “it therefore follows that [s]he cannot satisfy the more stringent standard for

withholding of [removal].” Mikhailevitch, 146 F.3d at 391.


       For the reasons set out above, we AFFIRM the denial of the petitioner’s request for

asylum and withholding of removal.




                                           -7-